DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob Stemer on 12/9/2021.
The application has been amended as follows: 
In claims:
Replace claim 26 as below:
Claim 26. A computer program embodied on a non-transitory computer readable medium for classifying pixels within a time series of at least one previously captured first image and a currently captured second image of the sky, wherein each image comprises a plurality of pixels each having a given intensity value, the computer program, when being executed by a data processing unit, being configured for carrying out the method according to claim 14.

Allowable Subject Matter
3.	Claims 14-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Lydie Magnone ET AL: "Cloud Motion Identification Algorithms Based on All-Sky Images to Support 
The closest prior art, Schmidtl et al. (US 2013/0258068) discloses method and system for predicting the cloud movement where, paragraph [0021] discloses [0021] Additionally, in certain embodiments, the prediction system 102 may include one or more sky imagers 114.  In accordance with exemplary embodiments of the present disclosure, the sky imager 114 may include an exemplary customized lens 116 and an image sensor 117.  Also, the sky imager 114 may be configured to acquire one or more images of the sky.  Further, the prediction system 102 may include an image processor 118 that is operatively coupled to the sky imager 114.  The image processor 118 may be configured to process the one or more images of the sky captured by the sky imager 114 and the image sensor 117, in particular.  The prediction system 102, in one example, may also include a computing system 119 configured to detect cloud movement and predict solar 
The closest prior art, Guan et al. (US 2013/0223676) discloses spatially relating views of the sky images acquired at spaced apart locations in which paragraph Homograph-based imaging apparatus and method are provided.  The apparatus may include a processor (44) coupled to process respective sequences of sky images respectively acquired by physical image acquisition devices 18.sub.1 and 18.sub.2 at respective spaced apart locations (e.g., P.sub.1, P.sub.2).  The processor may include an image alignment module (32) configured to spatially relate respective views of at least one object (e.g., clouds, aerial vehicles) visible in the respective sequences of the sky images based on homography (42) of at least one astronomical image acquired at each spaced apart location.  The astronomical image may include a number of spatial references corresponding to respective astronomical body positions located practically at infinity relative to a respective 
	The closest prior art, Han et al. (US 11,151,377) discloses cloud detection method based on landsat 8 snow containing image in which abstract, discloses   A cloud detection method based on Landsat 8 snow-containing image, including the following steps: Step 1, selecting any Landsat 8 image as a current image; Step 2, obtaining a cloud threshold for delineating a cloud range from the current image; and Step 3, removing false anomalies in the cloud range delineated by the cloud threshold from the current image so as to obtain a cloud image from which the false anomalies have been removed.  The present disclosure can effectively solve the problem of confusion of cloud and snow present in conventional cloud detection methods, and is applicable to regions of different latitudes, without limitations by the amount of cloud, but the closest prior art does not disclose calculating a first mean intensity value for first pixels of the first image and a second mean intensity .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mecikalski et al. (US 10761242) 
Hamann et al. (US 9,565,377) discloses sky camera system for total sky imaging and spectral radiance measurement.
Guan et al. (US 2017/0161584) discloses cloud detection on remote sensing imagery.
Chang et al. (US 2018/0232557) discloses cloud forecast, improved cloud recognition and prediction and uncertainty index estimation.

Revell et al. (US 2017/0372120) discloses cloud feature detection.
Buchanan et al. (US 2016/0283774) discloses cloud feature detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/9/2021